MEMORANDUM OPINION
PER CURIAM.
Defendant/movant appeals from his conviction by a jury of a third offense of stealing and his enhanced punishment as a persistent offender of fifteen years. He also appeals from denial of his post-conviction motion pursuant to Rule 29.15. On direct appeal he challenges only the double enhancement” of his punishment. That issue has been ruled against him in State v. Ewanchen, 799 S.W.2d 607 (Mo. banc 1990). His appeal from denial of his post-conviction motion is based on his contention of ineffective assistance of counsel because of counsel’s failure to investigate witnesses. No evidence was adduced at the hearing of the identity of the witnesses, their location, their availability to testify, or the nature of their testimony. See Hogshooter v. State, 681 S.W.2d 20 (Mo.App.1984). Movant’s unproven allegations in his motion on these matters do not entitle him to relief under Rule 29.15. An opinion would have no precedential value. Judgments affirmed in accordance with Rules 30.25(b) and 84.16(b).
All concur.